Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the ball bearings (124) as recited in paragraph [0070].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not define a plurality of tab channels as recited in claim 1, lines 6 and 12.  The specification defines a cup channel (212) that receives the cup (112).  Note paragraph [0064].  Further, Figures 2 and 13 appear to show that the cup channel (112) receives the tabs (510) of the lid (116), however, the specification does not state this arrangement.  The specification does define a lid tab void (310) but the void is not described as a channel.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, line 6, the limitation for the “plurality of voids” is unclear as the specification defines a single void for the base.  Note paragraph [0059] defining a void in the base for receiving the cup.  Further, claim 1, lines 9 and 10 state that the plurality of tabs of the lid fit into one each of said plurality of voids.  However, paragraphs [0059] and [0064] define only a single void in the base for receiving a cup (112).  It is noted that paragraph [0065] states that the cup (112) may include a lid tab void (310) that appears to accept the tabs.  
Allowable Subject Matter
Claims 1-4 appear to read over the prior art of record.  Claim 1 defines a puzzle storage box including a lid and base wherein the base comprises a plurality of tab channels and a plurality of bearing channels and the lid comprises a plurality of tabs.  The tabs rotate within the tab channels in a locked puzzle orientation and the tabs fit into a void when the lid is in the unlocked orientation.  Further, the bearings are located within the bearing channels such that they are restrained to a distal end of the channel when the lid is in the unlocked orientation and free to move within the channel when the lid is in the locked orientation.  Insofar as this arrangement may be understood, it is not taught by the prior art.  References such as La Montagne (2,794,645) teach a puzzle container comprising a plurality of ball bearings that move within channels, however, La Montagne lacks the teaching for the tabs, tab channels and arrangement wherein the tabs rotate axially into the tab channels when the lid is in the locked orientation.  References such as Watkins (1,111,337) teach a puzzle arrangement wherein rotational movement is used to move the ball bearings to an unlocking position, however, Watkins lacks the teaching for the voids, tabs and tab channels as recited.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711